Citation Nr: 1715624	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  10-44 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUES

1.	Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for gastrointestinal disorder, to include GERD.

2.	Entitlement to service connection for gastrointestinal disorder, to include GERD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from October 1966 to October 1969.  The Veteran served during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for gastrointestinal disorder, to include GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.	In June 1976, the RO denied the Veteran's claim of service connection for gastrointestinal disorder, to include GERD.  The Veteran failed to file a timely notice of disagreement, and no new and material evidence was received within a year of the rating decision's issuance.  The decision became final.

2.	In August 2010, the RO denied the Veteran's claim of service connection for a gastrointestinal disorder, to include GERD.  

4.	Evidence received since the final June 1976 decision relates to unestablished facts necessary to substantiate the claim of service connection for gastrointestinal disorder, to include GERD.


CONCLUSION OF LAW

The Veteran has submitted new and material evidence sufficient to reopen his claim for gastrointestinal disorder, to include GERD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The Veteran's claim for service connection for a gastrointestinal condition was previously considered and denied by the RO in a June 1976 rating decision (form 21-523) for failure to provide evidence.  The Veteran was notified of that decision and of his appellate rights.  The Veteran did not appeal the decision and it became final.  38 CFR § 20.1103.

In August 2010 the Veteran filed a subsequent claim to reopen the claim of service connection for a gastrointestinal condition.  It was denied.

A previously denied claim can be reopened if the Veteran submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Veteran has submitted new and material evidence, including medical records, and lay statements.
 

ORDER

New and material evidence has been received; the claim for entitlement to service connection for gastrointestinal disorder, to include GERD is reopened.


REMAND

The Veteran has reported a gastrointestinal disorder resulting from food poisoning and severe acid reflux during service.  To date, there has been no medical opinion proferred on whether there is a nexus between the Veteran's current GERD diagnosis and an in-service occurrence and whether the Veteran's gastrointestinal disorder initially manifested during service or is directly due to service.  Additionally, the Veteran raised the issue of secondary service connection for his service connected diabetes mellitus through his previous representative.  There has been no medical evidence proffered on whether the Veteran's current GERD diagnosis was caused by any of the Veteran's service-connected disabilities, to include diabetes mellitus; or aggravated by any of the Veteran's service connected disabilities, to include diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain and associate with the claims file, all outstanding VA treatment records and VA hospital records.

2.	Ask the Veteran to identify all sources of treatment that he has received for his gastrointestinal disorder and to provide any releases necessary for VA to secure records of such treatment or evaluation.  Allow a reasonable time for response.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources.

3.	Schedule the Veteran for an examination by an appropriate VA medical professional.  The examination should not take place until steps 1, and 2 have been completed.  The examiner must review the Veteran's claims file and conduct any necessary testing.  The examiner is to give the Veteran the benefit of the doubt and take as truthful, the Veteran's statement dated April 2009 that he ate food while in service that made him very sick including running a high fever.  The Veteran stated that he was assigned to bed rest and spent two weeks experiencing vomiting and dry heaves.  He further stated that he has had acid reflux since that incident.

The examiner is to determine whether it is at least as likely as not that the Veteran's gastrointestinal disorder, to include GERD:

a.	is related to an in-service occurrence, to include being exposed to food that made him extremely sick; or 
b.	is caused by any of the Veteran's service-connected disabilities, including diabetes mellitus; or

c.	has been aggravated by any of the Veteran's service-connected disabilities, including diabetes mellitus.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

If it is determined that the Veteran's GERD has been aggravated by one or more of his service-connected disabilities, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the GERD before the onset of aggravation.

The examination report must include a complete rationale for all opinions expressed.  If the requested opinion cannot be provided without resorting to speculation, the examiner must explain why this is so.

2.	Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


